Citation Nr: 0737152	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  06-21 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease with Barrett's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to June 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Regional 
Office (RO) that denied entitlement to service connection for 
gastroesophageal reflux disease with Barrett's syndrome.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).

The veteran reports in several statements that he was 
prescribed Motrin for a back injury that he incurred in 
service.  He states that the Motrin contributed to his 
current disability.  He submitted internet articles relating 
the use of nonsteroidal anti-inflammatory drugs such as 
ibuprophen (Motrin) to gastroesophageal reflux disease.  
These articles also note risk factors of smoking and alcohol 
consumption.

A private physician submitted a statement in January 2006, in 
which he stated that he suspects the veteran's significant 
weight gain after his back injury and the use of ibuprofen in 
service exacerbated the veteran's gastroesophageal reflux 
disease.  However, this opinion was not provided following a 
review of the claims file, and appears inconsistent with 
service medical records which are negative for reflux 
complaints or findings.  Moreover, the veteran denied having 
frequent indigestion or stomach problems on his April 1994 
separation examination.  The service medical records do note 
that the veteran was prescribed ibuprofen on occasion for 
back pain in service.  

In light of the above, the Board finds that a VA examination 
is necessary to obtain an opinion as to the possible 
relationship of the current disorder to service following 
claims file review.  38 C.F.R. § 3.159(c)(4).

The veteran was apparently scheduled for an UGI study between 
October and December 1995 in conjunction with his VA Persian 
Gulf examination.  It does not appear the report from that 
test has been associated with the claims file.  Such should 
be requested on remand from the VA Medical Center in 
Fayetteville, North Carolina.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names 
and addresses of 
all medical care providers who have treated 
him for gastroesophageal reflux disease 
with Barrett's disease.  After securing any 
necessary release, obtain any records which 
are not duplicates of those in the claims 
file.

2.  Obtain a copy of the report from the 
1995 UGI study conducted between October 
and December 1995 in conjunction with his 
VA Persian Gulf examination from the VA 
Medical Center in Fayetteville, North 
Carolina.  If this report cannot be 
obtained the file should be annotated as 
such and the veteran so notified.

3.  The veteran should be afforded a VA 
examination by a physician to provide an 
opinion as to whether the his current 
gastroesophageal reflux disease and 
Barrett's disease is related to service.  
All necessary tests should be performed.  
The claims folder must be made available to 
and reviewed by the examiner in conjunction 
with the examination.

Based upon review of the claims file, 
examination of the veteran, and sound 
medical principles, the examiner should 
furnish an opinion concerning whether it 
is more likely, less likely, or at least 
as likely as not (50 percent probability) 
that the veteran's current 
gastroesophageal reflux disease, to 
include Barrett's disease, is related to 
service, to include the medication used to 
treat the veteran's back pain in service.  
A rationale for the opinion expressed 
should be set forth.  

4.  Following completion of the above, the 
record should again be reviewed to 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

